Citation Nr: 0317334	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-06 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
formerly undiagnosed condition manifested by fatigue, 
headaches and night sweats, now rated as migraine headaches.

2.  Entitlement to a compensable rating for sleep apnea.

3.  Entitlement to service connection for a right ankle 
condition as secondary to an unspecified service-connected 
condition.

4.  Entitlement to service connection for a right hip 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
condition.

6.  Entitlement to an initial rating in excess of 10 percent 
for a gastrointestinal disorder, diagnosed as refractory 
reflux esophagitis and hiatal hernia.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

10.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

11.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

12.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

In December 2001, the veteran attended a hearing before a 
Veterans Law Judge who is currently no longer employed by the 
Board.  In May 2003, the veteran indicated by letter that 
that he wanted to attend a hearing before a current Veterans 
Law Judge at the Regional Office (i.e., Travel Board 
hearing).  To accord the veteran due process, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).

Also, in August 2001, the RO granted service connection for a 
gastrointestinal condition, diagnosed as refractory reflux 
esophagitis and hiatal hernia, and assigned a 10 percent 
rating for this condition.  Later in August 2001, the veteran 
submitted a notice of disagreement with the initial rating of 
10 percent, contending that a 30 percent rating was 
warranted.  No statement of the case has been issued on this 
matter.  In light of the present procedural posture of this 
issue, the Board is obligated to remand the issue for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a Travel Board hearing with respect 
to the claims appealed.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
assigning an initial rating of 10 percent 
for a gastrointestinal disorder, 
diagnosed as refractory reflux 
esophagitis and hiatal hernia.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

